Harper, Ch.
This cause was taken up out of its order on the docket, on the application of the counsel for the appellee, on the ground that the appeal was frivolous. The Court certainly does not consider itself bound to adhere to the strict order of the docket, if there be any reason of necéssity, justice or convenience for departing from it. This is the practice of every day. If upon merely looking into the judgment and grounds of appeal, it plainly appears to the Court to be frivolous, we think this affords a very good ground for such departure from the ordinary course-. Such cause ought not to be permitted to encumber the docket and delay the parties.
Counsel having been heard in this case, and the appeal still appearing to be frivolous, it is accordingly ordered that it be dismissed.
D. Johnson and J. Johnston, Chancellors, concurred;